Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Nick N. Feizy, Appellant                               Appeal from the County Court at Law No.
                                                       4 of Collin County, Texas (Tr. Ct. No. 004-
No. 06-14-00230-CR          v.                         80265-2014). Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Nick N. Feizy, pay all costs of this appeal.




                                                       RENDERED JULY 2, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk